IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TOMMY PORTER,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-1090

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 23, 2016.

An appeal from an order of the Circuit Court for Alachua County.
Robert Groeb, Judge.

Nancy A. Daniels, Public Defender, Tallahassee, and Anne M. Rush, of Law
Office of Robert A. Rush, P.A., Gainesville, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.

B.L. THOMAS, WETHERELL, and WINSOR, JJ., CONCUR.